In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 13-1901

TONI BALL,
                                                  Plaintiff-Appellant,

                                   v.


CITY OF INDIANAPOLIS, et al.,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
          Southern District of Indiana, Indianapolis Division.
       No. 1:12-cv-00179-SEB-DKL — Sarah Evans Barker, Judge.


    ARGUED NOVEMBER 12, 2013 — DECIDED JULY 25, 2014


   Before ROVNER and SYKES, Circuit Judges, and DURKIN,
District Judge.*

   ROVNER, Circuit Judge. Plaintiff Toni Ball sued Indianapolis
police detective Clifton Jones and various state and municipal
defendants after she was arrested in error based on a probable


*
   The Honorable Thomas M. Durkin, of the Northern District of Illinois,
sitting by designation.
2                                                   No. 13-1901

cause affidavit that Jones prepared. The district court dis-
missed Ball’s claims against the state defendants and granted
judgment on the pleadings as to all of the municipal defen-
dants, leaving only her Fourth Amendment claim against
Jones. Ball then sought leave to amend her complaint to
abandon the remaining federal claim and assert only state-law
claims against Jones. The court granted the motion to amend
and, at Ball’s request, remanded the case to state court, where
it had originated. Ball now appeals the district court’s adverse
rulings on her other claims. We affirm.
                               I.
    A warrant was issued for Ball’s arrest in December 2010
based on an affidavit prepared and signed by Jones. Federal,
state, and Indianapolis law enforcement officials had been
investigating a suspected drug trafficking gang known as the
Detroit Boys. Pursuant to that investigation, they had obtained
authority to monitor telephone “call centers” that were used to
field calls from the gang’s customers and direct them to one of
two drug distribution houses in Indianapolis, where customers
could pick up the cocaine or heroin that they wished to
purchase. According to the affidavit that Jones prepared, some
thirteen of the intercepted calls either were placed by or made
reference to an individual whose street name was “Mama
Toni.” Based in part on Jones’ and another detective’s familiar-
ity with Ball’s voice, Ball was believed to be the person making
and/or referenced in these calls. The affidavit also averred that
Ball had been seen at the gang’s drug distribution houses. On
these grounds, the affidavit asserted that Ball had conspired
with gang members to possess cocaine and/or heroin.
No. 13-1901                                                     3

   Ball was arrested by Jones on December 16, 2010, and was
charged with two counts of narcotics possession. She posted
bond. But local prosecutors soon concluded that the wrong
person had been arrested and charged. The State dismissed all
charges against Ball on January 13, 2011.
     Within a matter of weeks, Ball filed suit in the Marion
County, Indiana superior court against the City of Indianapo-
lis, its police department, the Indiana State Police, the State of
Indiana, and Jones. The overall thrust of the complaint was
that Jones had knowingly included falsehoods in the affidavit
on which the warrant for Ball’s arrest was based and that
others involved in the investigation had failed to verify the
accuracy of the affidavit. The complaint included, inter alia,
federal claims under 42 U.S.C. §§ 1981 and 1983 against all
defendants based on asserted violations of Ball’s Fourteenth
Amendment right to due process; claims under both the Fourth
Amendment and Indiana law (including the Indiana constitu-
tion) against Jones for false arrest and imprisonment; a state-
law claim for conspiracy to commit perjury against all defen-
dants; state-law claims for fraud, perjury, and official miscon-
duct against Jones; and respondeat superior claims against
Indianapolis, the Indianapolis police department, the State, and
the state police, premised on Jones’ actions. Based on the
federal claims, Jones and the municipal defendants
(representing that they had the consent of the state defendants)
removed the case to federal court pursuant to 28 U.S.C. §§ 1441
and 1446. The municipal defendants answered the complaint
and sought judgment on the pleadings as to the claims against
them pursuant to Federal Rule of Civil Procedure 12(c); and the
4                                                     No. 13-1901

state defendants moved to dismiss the claims against them
pursuant to Rule 12(b)(6).
    In response to the defense motions, the district court
disposed of all but the Fourth Amendment claim for false
arrest and imprisonment against Jones (as to which he had not
sought judgment on the pleadings). R. 36; see Ball v. City of
Indianapolis, No. 1:12-CV-00179-SEB, 2013 WL 1221936 (S.D.
Ind. Mar. 25, 2013). Based on Ball’s conceded failure to file the
requisite notice under the Indiana Tort Claims Act, Ind. Code
§ 34-13-3-8, the court dismissed the state tort claims against
Indianapolis and Jones in his official capacity; and the court
found the allegations of the complaint insufficient to support
such claims against Jones in his individual capacity. R. 36 at
5–6. The court found that the complaint likewise had failed to
state a viable claim under state law against the state defen-
dants. Id. at 6–8. Turning to the federal claims, the court noted
that section 1983 was the sole avenue of relief against the City,
but that Ball had failed to articulate any basis for imposing
municipal liability for Jones’ alleged errors under Monell v.
Department of Social Services, 436 U.S. 658, 98 S. Ct. 2018 (1978).
R. 36 at 8–10. As for the state defendants, Ball conceded that
they did not constitute “persons” who could be sued under
section 1983; the claims against those defendants were there-
fore dismissed. R. 36 at 10–11. The court concluded its order
noting that it would withhold final judgment until the remain-
ing Fourth Amendment claim against Jones for false arrest and
imprisonment was resolved. Id. at 11. The court set that claim
for trial six months hence. R. 37.
No. 13-1901                                                     5

    Shortly thereafter, Ball filed two motions: a motion for leave
to amend the complaint, and a motion to remand the case to
state court. The motion for leave to amend proposed to pursue
only a state-law claim against Jones for false arrest and
imprisonment. R. 38. And given that Ball was no longer
pursuing any federal claims, the second motion asked the court
to relinquish its supplemental jurisdiction over the state-law
claim and return the case to state court. R. 39.
   The court granted both motions in a single order. The court
observed:
   In sum, Plaintiff asks that we allow [her] to convert
   [her] sole remaining federal constitutional claim into a
   state law claim for false arrest and imprisonment, so
   that this cause can be remanded to state court and tried
   there. Defendant did not respond to either of Plaintiff’s
   motions within the time permitted under our Local
   Rule, and Defendant’s counsel has informed the Court’s
   Courtroom Deputy that Defendant’s lack of response
   was deliberate because Defendant takes no position on
   the matter.
R. 40 at 1. The court therefore directed the clerk to file Ball’s
amended complaint, ordered the cause remanded to state court
(specifically, the Marion County Superior Court), and directed
the district court clerk to mail a certified copy of the remand
order to the state court clerk pursuant to 28 U.S.C. § 1447(c).
R. 40 at 2.
    Ball then timely filed her notice of appeal, seeking review
of the court’s prior decision disposing of most of her federal
and state claims. R. 43.
6                                                       No. 13-1901

                                 II.
    As in any case, our first task is to consider whether we have
jurisdiction over the appeal. E.g., Anderson v. Catholic Bishop of
Chicago, — F.3d —, 2014 WL 2959129, at *2 (7th Cir. July 2,
2014). Pursuant to 28 U.S.C. § 1291, we have jurisdiction to
review a final decision of the district court. Ball’s notice of
appeal reflects her intent to appeal the district court’s order on
the motions to dismiss and for judgment on the pleadings,
which she asserts became final once the court allowed the
amendment of her complaint to pursue only a state-law claim
against Jones and then remanded the case to state court. See,
e.g., Am. Nat’l Bank & Trust Co. of Chicago v. Equitable Life. Assur.
Soc. of U.S., 406 F.3d 867, 876 (7th Cir. 2005) (“An appeal of a
final decision ‘brings up’ for review all interlocutory decisions
of the district court that were adverse to the appellant and that
have not become moot.”) (collecting cases).
    The defendants contend that we lack appellate jurisdiction
in view of 28 U.S.C. § 1447(d), which in relevant part provides
that “[a]n order remanding a case to the State court from which
it was removed is not reviewable on appeal or otherwise … .”
As currently understood by the Supreme Court, however, this
bar to review applies only to cases which were remanded
pursuant to section 1447(c) because they were improperly
removed to federal court in the first instance. Things Remem-
bered, Inc. v. Petrarca, 516 U.S. 124, 127, 116 S. Ct. 494, 497 (1995)
(“[O]nly remands based on grounds specified in § 1447(c) are
immune from review under § 1447(d).”); see also Quackenbush
v. Allstate Ins. Co., 517 U.S. 706, 711–12, 116 S. Ct. 1712, 1718
(1996); Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336,
No. 13-1901                                                     7

343–44, 96 S. Ct. 584, 589–90 (1976), abrogated on other grounds
by Quackenbush, 517 U.S. at 714–15, 116 S. Ct. at 1720. The bar
does not govern cases like this one, in which there is no dispute
that the removal was proper under section 1446, and the
remand resulted from the district court’s later discretionary
decision to relinquish its supplemental jurisdiction over Ball’s
remaining state-law claim pursuant to 28 U.S.C. § 1367(c) once
the federal claims were disposed of. See Carlsbad Tech., Inc. v.
HIF Bio, Inc., 556 U.S. 635, 639–41, 129 S. Ct. 1862, 1866–67
(2009); see also Massachusetts v. V&M Mgmt., Inc., 929 F.2d 830,
833 (1st Cir. 1991) (per curiam) (collecting cases).
    More to the point, the defendants’ argument confuses the
question of whether the remand order may be reviewed with
whether it constitutes a final order that permits an appeal
under section 1291. See id. at 833–34 (addressing these ques-
tions separately). Ball does not ask us to review the merits of
the remand order; after all, she asked the court to send the case
back to state court and was therefore not aggrieved by the
order. Instead, she is appealing the order because it is that
order which terminated the litigation in federal court and as
such is the final order that permits review of the orders that
preceded it. See Am. Nat’l, supra, 406 F.3d at 876–77 (noting that
district court’s final order need not be adverse to appellant in
order to permit appeal; rather, final order is means by which
appellant is able to challenge prior interlocutory orders that
were adverse to it).
   The Supreme Court in Thermtron had held that “an order
remanding a removed action does not represent a final
judgment reviewable by appeal,” 423 U.S. at 352–53, 96 S. Ct.
8                                                      No. 13-1901

at 594; however, that aspect of Thermtron was abrogated by
Quackenbush, 517 U.S. at 714–15, 116 S. Ct. at 1720. The Court
in Quackenbush recognized that a remand order, like the stay
order it had addressed in Moses H. Cone Memorial Hospital v.
Mercury Construction Corp., 460 U.S. 1, 103 S. Ct. 927 (1983),
does not meet the traditional test of finality in the sense that it
does not represent an end to the litigation between the parties,
Quackenbush, 517 U.S. at 713, 715, 116 S. Ct. at 1719, 1720.
Nonetheless, the Court deemed the remand order appealable
because the effect of such an order is “‘to surrender jurisdiction
of a federal suit to a state court’ and to disassociate [the district
court] from the case entirely, retaining nothing of the matter on
the federal court’s docket,” id. at 714, 116 S. Ct. at 1719 (quoting
Moses H. Cone 460 U.S. at 11 n.11, 103 S. Ct. at 934 n.11). See also
Benson v. SI Handling Sys., Inc., 188 F.3d 780, 782 (7th Cir. 1999)
(“A remand order terminates the litigation in federal court and
therefore after Quackenbush is appealable as a ‘final decision’
under 28 U.S.C. § 1291—unless § 1447(d) forecloses appeal,
which here it does not.”).
    Because the remand order constitutes a final order for
purposes of section 1291, it also renders the court’s prior,
interlocutory orders ripe for review. See City of Waco, Tex. v.
U.S. Fid. & Guar. Co., 293 U.S. 140, 143, 55 S. Ct. 6, 7 (1934)
(appeals court had jurisdiction to review dismissal order that
“in logic and fact” preceded remand order, even if remand
order itself was not subject to appellate review); Good v. Voest-
Alpine Indus., Inc., 398 F.3d 918, 922 (7th Cir. 2005) (“A number
of courts, including this court, have relied on Waco as a basis
for reviewing district court decisions that “in logic and in fact”
preceded remand orders.”) (citing J. O. v. Alton Cmty. Unit Sch.
No. 13-1901                                                     9

Dist. 11, 909 F.2d 267, 269–71 (7th Cir. 1990)); Hyde Park Co. v.
Santa Fe City Council, 226 F.3d 1207, 1209 n.1 (10th Cir. 2000)
(“Federal appeals courts have consistently held ... that they
have jurisdiction to review a district court order dismissing
federal claims on the merits where the district court subse-
quently exercised its discretion under § 1367 to remand
supplemental state law claims to state court.”) (collecting
cases); see also, e.g., Haase v. Countrywide Home Loans, Inc., 748
F.3d 624, 628–29 (5th Cir. 2014) (remand order constituted final
judgment permitting appeal of district court’s contemporane-
ous orders granting summary judgment in favor of defendants
on federal claim and dismissing certain state claims); Porter v.
Williams, 436 F.3d 917, 920 (8th Cir. 2006) (remand order
constituted final order that enabled review of district court’s
prior order granting partial summary judgment). Were it
otherwise, any order preceding the remand, even if dispositive
of a claim, would become insulated from review. See Waco, 293
U.S. at 143, 55 S. Ct. at 7; Hyde Park Co., 226 F.3d at 1209 n.1.
    To tie up one last point, Ball did not waive her right to
appeal the adverse rulings as to her other federal and state
claims when she did not reassert them in the amended com-
plaint that the district court granted her leave to file. The
district court’s prior ruling disposed of those claims on the
merits, and Ball was not required to re-plead them in her
amended complaint in order to preserve her right to appellate
review as to those claims. See Scott v. Chuhak & Tecson, P.C., 725
F.3d 772, 782–83 (7th Cir. 2013); Bastian v. Petren Resources
Corp., 892 F.2d 680, 682–83 (7th Cir. 1990). By omitting her one
surviving federal claim from the amended complaint, Ball
effectively removed that claim from the case going forward,
10                                                   No. 13-1901

see, e.g., Anderson v. Donahoe, 699 F.3d 989, 997 (7th Cir. 2012),
and laid the groundwork for returning the case to state court,
see § 1367(c); Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 108
S. Ct. 614 (1988). But that decision did not forfeit her right to
appeal as to the claims the court had already dealt with
definitively. As we have said, once the district court remanded
the remaining state-law claim to state court and thereby
terminated the litigation in federal court, the court’s prior
ruling granting the defense motions became subject to appel-
late review. Satisfied that we have jurisdiction over the appeal,
we now turn to the merits.
    We review de novo the district court’s decisions to dismiss
certain of Ball’s claims pursuant to Rule 12(b)(6) and to enter
judgment on the pleadings as to others pursuant to Rule 12(c).
E.g., Olson v. Wexford Clearing Servs. Corp., 397 F.3d 488, 490
(7th Cir. 2005). Both decisions implement the same standard,
see Adams v. City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir.
2014), which requires that the complaint “state a claim that is
plausible on its face,” id. at 728 (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007)).
     Beginning with Ball’s federal claims, we turn first to the
section 1983 claim against the City and its police department
(which we discuss as a claim against the City, as Bell conceded
below that the police department is not a separate entity that
may be sued in its own right, see R. 36 at 3 n.2). The obvious
problem with this claim, as noted by the district court, is that
it identified no basis for holding the City liable beyond the fact
that its employee, Jones, prepared the affidavit that resulted in
Ball’s wrongful arrest. There is no respondeat superior liability
No. 13-1901                                                       11

under section 1983, however; the violation of the plaintiff’s
rights must result from a municipal custom or policy in order
for the municipality to be held liable. Monell v. Dep’t of Social
Servs., supra, 436 U.S. at 694, 98 S. Ct. at 2037–38. Ball’s com-
plaint identifies no such custom or policy pursuant to which
Jones was acting when he drafted and signed the affidavit
implicating Ball. Instead, Ball contends that Jones, because he
had the power to decide what information was included in the
affidavit, was the City’s final decisionmaker as to the content
of the affidavit, and as such his actions in and of themselves
constituted municipal policy sufficient to render the City liable.
See, e.g., Kristofek v. Vill. of Orland Hills, 712 F.3d 979, 987 (7th
Cir. 2013) (citing Valentino v. Vill. of S. Chicago Heights, 575 F.3d
664, 675 (7th Cir.2009)); Milestone v. City of Monroe, Wis., 665
F.3d 774, 780–81 (7th Cir. 2011). But simply because a munici-
pal employee has decisionmaking authority, even unreviewed
authority, with respect to a particular matter does not render
him a policymaker as to that matter. Kristofek, 712 F.3d at 987;
Milestone, 665 F.3d at 780. A municipality must have delegated
authority to the individual to make policy on its behalf.
Valentino, 575 F.3d at 676. And Ball supplies us with no reason
to believe that Jones could have possessed such authority
simply because he had the power, like other detectives, to draft
and sign a probable cause affidavit.
    Ball also sued the municipal and state defendants under
section 1981. Ball concedes that the Supreme Court in Jett v.
Dallas Independent School District, 491 U.S. 701, 735, 109 S. Ct.
2702, 2723 (1989), deemed section 1983 to be the sole avenue of
relief for violation of the rights protected by section 1981 when
the claim is asserted against a state (i.e., government) actor, but
12                                                      No. 13-1901

suggests that the Civil Rights Act of 1991, Pub. L. No. 102–166,
105 Stat. 1071, may have superseded Jett on this point. We
recently rejected that very argument in Campbell v. Forest
Preserve Dist. of Cook Cnty., Ill., 752 F.3d 665, 671 (7th Cir. 2014);
see also Goldberg v. 401 N. Wabash Venture LLC, — F.3d —, 2014
WL 2579939, at *9 (7th Cir. June 10, 2014). The section 1981
claim was properly dismissed.
    Ball also seeks to hold the state defendants (Indiana and its
state police) liable under section 1983. Ball concedes that the
State and its employees acting in their official capacities do not
constitute “persons” who may be sued pursuant to section
1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 109 S. Ct.
2304 (1989). She postulates instead that discovery might reveal
officers of the state police against whom (in their individual
capacities) a section 1983 claim could be made. But as the
district court noted, Ball’s complaint names only the State and
its agency as defendants; it does not preserve a claim against
any as-yet unidentified individual officer by citing one or more
unknown persons as defendants.
    We proceed to the claims under state law, beginning with
Ball’s claims against the City for false arrest and imprisonment,
fraud, perjury, conspiracy to commit perjury, and official
misconduct. The district court reasoned that because these
claims sounded in tort, they were subject to the Indiana Tort
Claims Act, including that Act’s requirement that a plaintiff
timely file notice of her claim against a political subdivision
—here, the City—within 180 days of her injury, see Indiana
Code § 34-13-3-8; and because Ball did not give notice to the
City within that period, it dismissed these claims. R. 36 at 4–5.
No. 13-1901                                                       13

See Keri v. Bd. of Trustees of Purdue Univ., 458 F.3d 620, 649 (7th
Cir. 2006) (noting, inter alia, that whether plaintiff has complied
with notice requirement is a question of law for court to
resolve), overruled on other grounds by Hill v. Tangherlini, 724
F.3d 965, 967–68 & n.1 (7th Cir. 2013).
    Ball’s sole contention with respect to these claims is that the
district court wrongly assumed that these were tort claims,
without citing any authority to support that label. She appears
to reason that these claims, when founded on action that can
only be taken by a public official (including, for example,
preparing a probable cause affidavit in support of an arrest
warrant), should not be regarded as torts subject to the notice
requirement of the ITCA as she concedes that they would be if
based on the sort of actions that a private citizen could commit.
Ball Br. 14–15. We note that Ball herself cites no authority in
support of her argument. In any case, we are satisfied that the
district court did not err in categorizing these claims as tort
claims. As the Supreme Court has explained:
     A “tort” has been defined broadly as a “civil wrong,
     other than breach of contract, for which the court
     will provide a remedy in the form of an action for
     damages.” See W. Keeton, D. Dobbs, R. Keeton, & D.
     Owen, Prosser and Keeton on the Law of Torts 2
     (1984). Remedial principles thus figure prominently
     in the definition and conceptualization of torts. See
     R. Heuston, Salmond on the Law of Torts 9 (12th ed.
     1957) (noting that “an action for damages” is “an
     essential characteristic of every true tort,” and that,
     even where other relief, such as an injunction, may
     be available, “in all such cases it is solely by virtue of
14                                                     No. 13-1901

     the right to damages that the wrong complained of
     is to be classed as a tort”). Indeed, one of the hall-
     marks of traditional tort liability is the availability of
     a broad range of damages to compensate the plain-
     tiff “fairly for injuries caused by the violation of his
     legal rights.” Carey v. Piphus, 435 U.S. 247, 257, 98 S.
     Ct. 1042, 1049 (1978). …
United States v. Burke, 504 U.S. 229, 234–35, 112 S. Ct. 1867,
1870–71 (1992). To put it simply, Ball is seeking relief in the
form of damages in compensation for civil wrongs. She has
given us no reason to quarrel with the district court’s decision
to treat these as tort claims.
    The claims against Jones in his individual capacity face a
different obstacle. The district court thought that the complaint
did not set forth sufficient facts to comply with Indiana Code
§ 34-13-3-5(c) (which requires that certain allegations be made
in support of a claim against an employee personally, along
with “a reasonable factual basis supporting the allegations) and
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)
(“Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.”).
R. 36 at 6. We are less concerned with the adequacy of Ball’s
factual allegations—which we may assume arguendo might
suffice to comply with Federal Rule of Civil Procedure 8(a),
see, e.g., Windy City Metal Fabricators & Supply, Inc. v. CIT Tech.
Fin. Servs., Inc., 536 F.3d 663, 671–72 (7th Cir. 2008) (federal
notice pleading standard rather than conflicting state law
standard governs sufficiency of complaint); Farzana K. v. Ind.
Dep’t of Educ., 473 F.3d 703, 705 (7th Cir. 2007)—than with the
No. 13-1901                                                      15

question of whether Jones is amenable to suit at all on these
claims. Under the Indiana Tort Claims Act, there is no remedy
against the individual employee so long as he was acting
within the scope of his employment. See Ind. Code § 34-13-3-
5(b); Julian v. Hanna, 732 F.3d 842, 848–49 (7th Cir. 2013). As the
district court pointed out, the complaint repeatedly alleges that
Jones was acting pursuant to his position as a detective with
the Indiana police department. R. 36 at 6. In this court, Jones’
claim of immunity under the Indiana Tort Claims Act (Defen-
dants’ Br. 21) has gone unanswered. On this basis, we find that
the state tort claims against Jones were properly dismissed.
    This brings us to the state law claims that Ball asserted
against Indiana and the Indiana State Police. As the district
court observed, the complaint is “markedly sparse” in setting
forth a basis for these claims: it alleges only that the drug
enforcement section of the state police played some role in the
telephone intercepts that led to the misidentification of Ball as
a suspect, and that its officers, like the other defendants who
participated in the investigation, neglected to verify the
accuracy of the information contained in Jones’ affidavit. R. 36
at 6–7 (citing ¶¶ 68–74 of the complaint). Ball again invokes
Rule 8(a). But even if notice pleading might excuse the lack of
factual detail in Ball’s complaint, there remains the question of
whether Ball has a viable claim against the state defendants.
Her briefs do not convince us that she does.
    To the extent these claims are founded on the Indiana
constitution, Indiana has yet to recognize a civil remedy for
such violations, as the district court pointed out. R. 36 at 7
(citing NAACP v. Ballard, 741 F. Supp. 2d 925, 934 (S. D. Ind.
2010) (collecting cases)). Ball’s sole response is to point out that
16                                                     No. 13-1901

the district court relied on its own precedent for this point and
to note that “there appears to be no clear answer as to whether
Indiana recognizes monetary damages” for violations of its
constitution. Ball Br. 16 (citing Cantrell v. Morris, 849 N.E.2d 488
(Ind. 2006) (leaving that question open)). Our responsibility, of
course, is to apply Indiana law and, where there are gaps in the
pertinent case law, predict how the Indiana Supreme Court
would rule. See, e.g., Holmes v. Vill. of Hoffman Estates, 511 F.3d
673, 683 (7th Cir. 2007). But beyond noting the uncertainty in
Indiana law, Ball has devoted no more than three sentences to
her argument, and has cited no authority to support the notion
that the Indiana Supreme Court either has recognized, or likely
would recognize, a civil remedy for state constitutional
violations. In this regard, she has not complied with her
obligations under Federal Rule of Appellate Procedure
28(a)(8)(A), and has waived any contention that the district
court erred with respect to her state constitutional claims. See,
e.g., Fluker v. Cnty. of Kankakee, 741 F.3d 787, 795 (7th Cir. 2013);
Trentadue v. Redmon, 619 F.3d 648, 654 (7th Cir. 2010).
    Finally, Ball has also suggested that she might have a
statutory claim against the state defendants founded on the
Indiana criminal code. The district court discounted this
possibility, reasoning that the State cannot commit a crime
against itself, see State v. Ziliak, 464 N.E.2d 929, 930 (Ind. Ct.
App. 1984) (“Because a crime is an offense against the sover-
eign, it is axiomatic that the sovereign cannot commit a
crime.”), and that Ball, in any event, lacks standing to pursue
such a claim, see Ind. Code § 35-34-1-1(a) (“All prosecutions of
crimes shall be brought in the name of the state of Indiana.”).
R. 36 at 7. Ball complains that this leaves the victims of criminal
No. 13-1901                                                      17

acts committed by state officials without a remedy, but her
cursory analysis fails to consider the range of available tort
remedies, as well as relief under section 1983, that may address
the wrongs committed by state actors.
    We end with this qualifying note. The district court aptly
noted that Ball’s original complaint had a “kitchen sink”
quality to it. R. 36 at 3. For their part, the defendants have
responded to the complaint in kind, asserting a mind-numbing
array of grounds on which Ball’s various claims purportedly
fail. We have taken a conservative approach to this appeal,
confining our analysis to the particular claims and arguments
that Ball has pursued in her appellate briefs. If we have not
addressed a particular claim against a particular defendant or
set of defendants, it is because Ball has not sufficiently set forth
an argument in support of that claim. Likewise, if we have not
addressed a particular argument that the defendants have
made, it is because we do not believe it is necessary to reach
that argument in order to sustain the district court’s judgment.
                                III.
    Because the allegations of the complaint did not support
Ball’s claims for relief, apart from the Fourth Amendment false
arrest and imprisonment claim that she later dropped, the
district court properly dismissed and granted judgment on the
pleadings as to those claims. The parties shall bear their own
costs of appeal.
                                                     AFFIRMED.